Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 1 of 37

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

MAMADOU ALPHA BAH,
Plaintiff,
Vv. C.A. No. 17-12542-MLW
ENTERPRISE RENT-A-CAR COMPANY
OF BOSTON, LLC, and

ENTERPRISE HOLDINGS, INC.,
Defendants.

Le rll aallia aan eae agli ealln oii adllie a

MEMORANDUM AND ORDER

 

WOLF, D.J. November 13, 2020
I. SUMMARY

Plaintiff Mamadou Alpha Bah seeks to represent assistant
branch managers who have worked for defendants Enterprise Rent-A-
Car Company of Boston, LLC ("ERAC-Boston"), and Enterprise
Holdings, Inc. ("EHI"). Bah alleges that ERAC-Boston and EHI
violated the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§201 et
seq., and the Massachusetts Overtime Law, Mass. Gen. Laws ch. 151,
§1B. Both laws require that employers must pay employees overtime
pay when they work more than 40 hours per week unless the employee
is classified as exempt from overtime. See 29 U.S.C. §§207(a) (1),
213 (a) (1); Mass. Gen. Laws ch. 151, §§1A, 1B.

Plaintiff claims that until November 2016, defendants
willfully misclassified assistant branch managers as exempt from
the overtime requirements. In November 2016, defendants sent him

and other assistant branch managers a memorandum informing them
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 2 of 37

that they would be reclassified as "non-exempt" because of an
anticipated new Department of Labor ("DOL") regulation (the
"Reclassification Memo"). Plaintiff alleges that the class
members should have been classified as "exempt" previously and are
entitled to back pay. Although plaintiff's direct employer was
ERAC-Boston, he alleges that EHI was a "joint employer" and,
therefore, also liable for the misclassification of assistant
branch managers.

In 2018, the court dismissed plaintiff's claims against EHI
without prejudice. See Dkt. Nos. 55, 56. In the Complaint,
plaintiff had not distinguished between ERAC-Boston and EHI, but
instead referred to both as "Enterprise." In doing so, plaintiff
had relied on a theory that ERAC-Boston and EHI should be treated
as an integrated enterprise despite First Circuit precedent
rejecting this theory and establishing a different test for
determining joint employer status. Therefore, the court granted
EHI's motion to dismiss.

On October 15, 2018, plaintiff filed a First Amended Complaint
{the "FAC"), with two sets of substantive changes in response to
the court's ruling. See Dkt. No. 63. First, plaintiff separated
the allegations to refer specifically to ERAC-Boston and EHI,
rather than only to "Enterprise" as a single integrated unity.
See, e.g., FAC 410. Second, plaintiff alleged that EHI made the

decision to reclassify assistant branch managers as "non-exempt."

2
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 3 of 37

See id. (25. He also alleged that Dwayne Walker, who sent the
Reclassification Memo, was an employee of EHI and cited a Dwayne
Walker's LinkedIn profile. See id. Defendants moved to dismiss
the FAC. See Dkt. No. 65. They also submitted a letter sent to
counsel for plaintiff stating, in effect, that plaintiff knew or
should have known that Walker was employed by ERAC-Boston, and
threatening to seek sanctions under Federal Rule of Civil Procedure
11 if the erroneous statement was not corrected. See Dkt. No. 60,
at 3 of 7. After a hearing on February 6, 2020, plaintiff moved
for leave to amend the FAC. See Dkt. No. 85. The court's focus,
therefore, is now on plaintiff's Second Amended Complaint (Dkt.
No. 92) (the "SAC") and defendants' Motion to Dismiss it (Dkt. No.
93) (the "Motion") .

In the Motion, defendants argue that plaintiff has failed
plausibly to allege (1) that EHI was his "joint employer," and
(2) that any failure to pay required overtime wages was "willful."
For the reasons explained in this Memorandum, the court is denying
the Motion. In essence, the court finds that plaintiff has alleged
facts stating a plausible misclassification claim. In addition,
the court finds that because willfulness relates to defendants'
affirmative statute of limitations defense, in the circumstances
of this case it cannot properly be decided on a motion to dismiss.
As the statute of limitations issue has practical significance for

the future of this case, the parties are being ordered to confer

3
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 4 of 37

and report concerning how it should be addressed in the next phase
of the litigation.
II. PROCEDURAL HISTORY

Plaintiff filed the complaint for this putative collective
and class action on December 21, 2017. See Dkt. No. 1. He also
filed a motion asking the court to certify the case conditionally
as a collective action under the FLSA and to authorize an
associated notice to potential opt-in plaintiffs. See Dkt. No. 5S.
Defendants filed a motion to stay the class certification motion.
See Dkt. Nos. 18, 19. The court granted the stay pending a decision
on whether or not the case would be dismissed. See Dkt. No. 19.

On February 15, 2018, defendant ERAC-Boston answered the
complaint. See Dkt. No. 27. However, defendant EHI moved to
dismiss the claims against it, or in the alternative, for summary
judgment on the issue of whether it was a joint employer of
plaintiff. See Dkt. No. 24.

The court held a hearing on the motion to dismiss on September
17, 2018. See Dkt. No. 55. The court allowed the motion to
dismiss because plaintiff had relied on a legally invalid
integrated enterprise liability theory, rather than on the test
articulated by the First Circuit for joint employer status, based
on the economic reality shown by the totality of the alleged
circumstances. See Sept. 17, 2018 Tr. 44:16-45:5 (Dkt. No. 57)

(citing Baystate Alternative Staffing v. Herman, 163 F.3d 668 (1st

 

4
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 5 of 37

Cir. 1998)). The court held that plaintiff had failed to
distinguish the actions of ERAC-Boston from those of EHI, his
alleged joint employer. See id. at 45:21-46:11. Rather, plaintiff
referred to EHI and ERAC-Boston collectively as "Enterprise"
throughout most of the complaint. See id. Therefore, plaintiff
had failed plausibly to allege facts supporting the conclusion
that he had an employment relationship with EHI. See id. at 45:21-
47:24 (citing Cavallaro v. UMass Memorial Healthcare, Inc., 678
F.3d 1, 10 (lst Cir. 2012)). However, the court noted that it was
possible Bah could allege such a plausible claim against EHI.
Therefore, the court dismissed the claims against EHI without
prejudice, and ordered the parties to confer concerning whether
the case could be resolved by agreement and, if not, how the case
should proceed. See Dkt. No. 56.

On October 1, 2018, plaintiff reported that he planned to
file an amended complaint. See Dkt. Nos. 59, 60. Defendants
attached to their report a letter they had sent to plaintiff's
counsel stating that, in their view, plaintiff could not file an
amended complaint that alleged EHI was a joint employer without
violating Federal Rule of Civil Procedure 11(b), which provides
that in signing a pleading, an attorney represents that, after a

reasonable inquiry, he believes the factual contentions being made
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 6 of 37

are true.! See Dkt. No. 60, at 3 of 7. Among other things, the
letter stated that Dwayne Walker, who had sent the Reclassification
Memo, was not employed by EHI. Id. Rather, he was a Vice-
President of ERAC-Boston, as plaintiff knew or should have known
because plaintiff's supervisor indirectly through higher managers
reported to Walker. Id.

On October 15, 2018, Bah filed the FAC. See Dkt. No. 63.
Among other things, it alleged that Walker was an employee of EHI
as one basis for the claim that EHI was plaintiff's joint employer.
See id. q2s. On October 29, 2018, defendants moved to dismiss.
See Dkt. No. 65. EHI again asserted that plaintiff had failed to
allege a plausible claim that EHI was plaintiff's joint employer
within the meaning of the FLSA and the Massachusetts Overtime Law,
Mass. Gen. Laws ch. 151, §1B. See Dkt. No. 66. This time, however,
ERAC-Boston did not answer the FAC. See Dkt. No. 65. Instead, it
joined the second half of EHI's motion that requested dismissal of
the amended complaint to the extent it alleged that any FLSA
violation was "willful." See Dkt. Nos. 65, 66.

On January 21, 2020, defendants filed a notice of supplemental
authority to inform the court that the DOL had promulgated a new

regulation regarding the interpretation of "joint employer" within

 

i Plaintiff moved to strike the letter as inappropriately
filed. See Dkt. No. 61. The court denied the motion to strike at
the February 6, 2020 hearing. See Dkt. Nos. 79, 80.

6
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 7 of 37

the meaning of the FLSA, which was consistent with the First
Circuit's decision in Baystate, 163 F.3d 668. See Dkt. No. 77.

At a hearing on February 6, 2020, defendants argued that
plaintiff and his counsel did not have a good-faith basis to
believe that Walker, who sent the Reclassification Memo, was an
employee of EHI. Tr. 24:14-28:3 (Dkt. No. 82). Instead,
defendants asserted that, as an employee of ERAC-Boston, plaintiff
knew or should have known that Walker was a regional Vice-President
of ERAC-Boston, with a scope of responsibility limited largely to
the North Shore region of Massachusetts. Id. at 25:17-22.
Defendants reminded the court that defendants had sent plaintiff's
counsel a letter stating that the allegation that Walker worked
for EHI was false. Id.; see Dkt. No. 60 Ex. 1.

The court discussed whether continued reliance on this
allegation by plaintiff's counsel would raise the possibility of
sanctions under Federal Rule of Civil Procedure 11. See Feb. 6,
2020 Tr. 25:24-26:21 (Dkt. No. 82). In particular, the court noted
that a litigant's obligations under Rule 11(b) is "not measured
solely as of the time [that papers] are filed or submitted to the
court, but include reaffirming to the court and advocating
positions contained in those pleadings and motions after learning
that they ceased to have any merit." Id. at 26:4-11 (quoting Fed.
R. Civ. P. 11(b) advisory committee's note to 1993 amendment); see

also Ark. Teacher Ret. Sys. v. State St. Bank & Tr. Co., No. 11-
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 8 of 37

10230-MLW, 2020 WL 949885, *1, *36 (Feb. 27, 2020) (Ped. R. Civ.
P. "11(b) provides that by presenting a pleading to a court an
attorney is representing that he or she has made a reasonable
inquiry and that all factual contentions are supported by evidence.

In addition, Rule 11 requires that an attorney not continue
to advocate positions based on false statements after he or she
learns they are not true."). Therefore, the court offered
plaintiff an opportunity to file a second amended complaint, while
reserving the right to reject it as futile. See Dkt. No. 80; Feb.
6, 2020 Tr. 53:12-22 (Dkt. No. 82).

Plaintiff requested leave to amend the FAC to omit the
allegation that Walker was employed by EHI. See Dkt. No. 85.
Defendants opposed amendment. See Dkt. No. 87. The court ordered
plaintiff to file the SAC, but reserved the right to determine in
deciding defendants' motion to dismiss whether the amendment
should be denied as futile. See Dkt. No. 91.

On March 16, 2020, plaintiff filed the SAC. Dkt. No. 92.
The SAC contains the same allegations as the FAC, except for two
changes. First, plaintiff clarified the circumstances of the
November 9, 2016 Reclassification Memo. Id. 924. He alleged that
it was accompanied by a list of frequently asked questions ("FAQs")
that was in a different font than the cover memorandum. Id.
Second, plaintiff removed the allegation that Walker was an

employee of EHI in Glencoe, Missouri. Id. 925.
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 9 of 37

On March 30, 2020, defendants filed the Motion to dismiss the
SAC. Dkt. No. 93. The Motion was fully briefed on April 21, 2020.
See Dkt. Nos. 94, 96, 99. On October 6, 2020, plaintiff filed a
Notice of Supplemental Authority informing the court that the
Southern District of New York has held that the portions of the
DOL's Final Rule that would apply here violate the Administrative

Procedure Act. See Dkt. No. 101 (citing State of New York v.

 

Scalia, No. 1:20-cv-1689-GHW, 2020 WL 5370871, *1 (S.D.N.Y. Sept.
8, 2020)).2 Defendants filed a response on October 14, 2020. See
Dkt. No. 102.
III. MOTION TO DISMISS STANDARD

To survive a motion to dismiss, a complaint must contain a
"short and plain statement of the claim showing that the pleader
is entitled to relief." Fed. R. Civ. P. 8(a). A plaintiff must

allege "a plausible entitlement to relief." Bell Atl. Corp. v.

 

Twombly, 550 U.S. 544, 559 (2007). This means that the complaint
"Must contain sufficient factual matter, accepted as true, to state
a claim to relief that is plausible on its face." Ashcroft v.
Igbal, 556 U.S. 662, 678 (2009) {internal quotation omitted). A
claim is facially plausible if the plaintiff pleads "factual

content that allows the court to draw the reasonable inference

 

2 The defendant-intervenors in State of New York v. Scalia, a
group of franchise and trade associations, have appealed that
decision to the Second Circuit (Case No. 20-3806).

9
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 10 of 37

that the defendant is liable for the misconduct alleged." Id. at
678. "Where a complaint pleads facts that are merely consistent
with a defendant's liability, it stops short of the line between
possibility and plausibility of entitlement to relief." Id. at
678 (internal quotations omitted). The plausibility standard does
not require "detailed factual allegations," but does require "more
than labels and conclusions, and a formulaic recitation of the
elements of a cause of action will not do." Twombly, 550 U.S. at
555.

In considering a motion to dismiss under Rule 12(b) (6), the
court must "take all factual allegations as true and... draw
all reasonable inferences in favor of the plaintiff." Rodriguez -
Ortiz v. Marao Caribe, Inc., 490 F.3d 92, 96 (1st Cir. 2007)
(emphasis in original). However, the court must disregard "bald
assertions, unsupportable conclusions, and opprobrious epithets."

In re Citigroup, Inc., 535 F.3d 45, 52 (1st Cir. 2008); see also

 

Penalbert-Rosa_v. Fortuno-Burset, 631 F.3d 592, 595 (1st Cir.
2011). The court "neither weighs the evidence nor rules on the
merits because the issue is not whether plaintiffs will ultimately
prevail, but whether they are entitled to offer evidence to support

their claims." Day v. Fallon Cmty. Health Plan, Inc., 917 F. Supp.

 

72, 75 (D. Mass. 1996).
On a Rule 12(b) (6) motion, "the district court may properly

consider only facts and documents that are part of or incorporated

10
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 11 of 37

into the complaint." Rivera v. Centro Medico de Turabo, Inc., 575
F.3d 10, 15 (1st Cir. 2009). However, in certain circumstances
the court may consider other documents as well. There are "narrow
exceptions for documents the authenticity of which are not disputed
by the parties; for official public records; for documents central
to plaintiff['s] claim; or for documents sufficiently referred to
in the complaint." Watterson v. Page, 987 F.2d 1, 3 (1st Cir.
1993); see also Schatz v. Republican State Leadership Comm., 669

F.3d 50, 55-56 & n.3 (lst Cir. 2012); Beddall v. State St. Bank &

 

Tr. Co., 137 F.3d 12, 17 (lst Cir. 1998). When such documents
contradict an allegation in the complaint, the document "trumps
the allegation[]." See Clorox Co. Puerto Rico v. Proctor & Gamble
Commercial Co., 228 F.3d 24, 32 (lst Cir. 2000).

IV. FACTS

Plaintiff alleges the following in the SAC.

Plaintiff worked in various branches owned and operated by
the rental car company ERAC-Boston from May 2014 to January 2017.
SAC 94 (Dkt. No. 92). He was an assistant branch manager from
July 2016 to January 2017. Id.

Until November 27, 2016, plaintiff and other assistant branch
Managers employed by defendants were classified as "exempt" from
the requirements of the FLSA to pay for overtime worked. SAC 413.
Therefore, they were not paid overtime for working more than 40

hours in a particular week. Id. 94, 22. Instead, they received

11
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 12 of 37

a weekly salary and a bonus based on the branch's net profit. Id.
Management trainees and management assistants employed by
defendants were classified as non-exempt from overtime. Id. qié.
Non-exempt management trainees and management assistants did
receive overtime pay. Id. 422. Compensation for non-exempt and
exempt employees was comparable. Id. Plaintiff often received
greater compensation when he was a non-exempt management trainee
and management assistant than he did as an exempt assistant branch
manager. Id.

Plaintiff routinely worked more than 40 hours per week. SAC
(15. He spent more than half his time performing non-exempt work
such as cleaning cars and completing rental car paperwork. Id.
(16. As assistant branch manager, plaintiff's work was the same
as that done by employees who were classified as non-exempt. Id.
His job did not require him to exercise discretion or independent
judgment on matters of any significance. Id. 417. For example,
he could not reprimand lower-level employees on his own. Id.

Plaintiff alleges that in or about November 2016, EHI decided
that assistant branch managers should be reclassified as non-
exempt due to new DOL regulations. SAC 423. EHI is the corporate
parent of ERAC-Boston and is based in Missouri. Id. 995, 6. EHI
allegedly imposes employment policies for employees on a
nationwide basis. Id. 47. It was allegedly based on EHI's policy,

practice, and/or recommendation that its subsidiaries had

12
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 13 of 37

previously classified assistant branch managers as exempt from
overtime. Id. 414.

When the policy changed, plaintiff received the
Reclassification Memo, which was addressed to assistant branch
Managers and dated November 9, 2016. Sac 24. The
Reclassification Memo was accompanied by a list of FAQs that was
in a different font than the cover memorandum. Id. The FAQs
stated that "Enterprise Holdings will be implementing changes" to
reclassify assistant branch managers as non-exempt due to the new
regulations. Id. They also stated that assistant branch managers'
job duties and responsibilities would not change. Id. Plaintiff
and other assistant branch managers did not receive backpay for
overtime wages for the period of time they had worked prior to
November 27, 2016. Id.

Plaintiff alleges that EHI and ERAC-Boston are joint
employers. SAC 4925. The three managers of ERAC-Boston are the
president of EHI and two of the directors of EHI. Id. 426. These
Managers have retained the authority to hire or fire assistant
branch managers even if they have delegated it. Id. 427. EHI has
created and imposed employment policies on its regional
subsidiaries, including ERAC-Boston. Id. 4§28, 30. One policy
manual issued by EHI states: "All employees are required to comply
with the business practice standards outlined in this section."

Id. 929. Some of EHI's policies and programs were "recommended."

13
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 14 of 37

Id. q30. EHI handles customer requests, customer reservations,
and customer service evaluations. Id. q31. EHI developed job
descriptions used by the regional subsidiaries and distributes
employee satisfaction surveys. Id. EHI established a profit-
sharing plan for employees, administers employee benefits,
maintains employment records, and recommends salary ranges for
employees nationwide. Id. 9933, 34. When the assistant branch
Managers were reclassified as non-exempt, EHI did not provide or
ensure that they received backpay for overtime. Id. 32.

Defendants' violation of the FLSA was alleged to be willful
because defendants failed to pay overtime to employees who should
have been classified as non-exempt, and knew or showed reckless
disregard for whether their actions were unlawful. SAC 35.

Plaintiff seeks to certify this suit as a collective action
under the FLSA and as a class action under the Massachusetts
Overtime Law. Id. 9936-39. The Office of the Attorney General of
Massachusetts issued a right to sue letter. Id. 40.
Vv. DISCUSSION

As explained earlier, the court ordered plaintiff to file the
SAC, but reserved the right to determine in deciding defendants'
motion to dismiss whether the amendment could be denied as futile.
See Dkt. No. 91. The court invited plaintiff's counsel to file
another amended complaint if he was not comfortable maintaining

the allegation that Walker was employed by EHI, rather than ERAC-

14
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 15 of 37

Boston, as required by his obligations under Rule 11 not to allege
facts he does not believe to be true or to advocate a position
based on a purported fact after learning that it is not true. See
Fed. R. Civ. P. 11(b) advisory committee's note to 1993 amendment;

Ark. Teacher Ret. Sys., 2020 WL 949885 at *1, *36. Having been

 

advised by defendants' counsel that Walker was not employed by
EHI, and of information suggesting that plaintiff knew or should
have known this, plaintiff's counsel does not allege in the SAC
that Walker was employed by EHI.

It is in the interest of justice to allow the filing of the
SAC in order to permit plaintiff's counsel to satisfy his duty of
candor under Rule 11(b) and to eliminate the possibility that the
decision on EHI's motion to dismiss might be infected by a possible
failure to do so. See Fed. R. Civ. P. 15(a)(2) ("The court should
freely give leave [to amend] when justice so requires.").
Therefore, the court is addressing the SAC and the motion to
dismiss it.3

The Motion includes two arguments for dismissal. First, EHI
argues it should be dismissed from the case because plaintiff has
failed to allege a plausible claim that EHI was his joint employer

within the meaning of the FLSA and Massachusetts Overtime Law.

 

3 Accordingly, defendants' Motion to Dismiss the FAC (Dkt. No.
65) is moot.

15
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 16 of 37

Second, both EHI and ERAC-Boston ask the court to dismiss the SAC
to the extent it alleges that any violation was "willful."

A. Plaintiff has Plausibly Alleged that EHI was his Joint
Employer.

As explained earlier, plaintiff brings his claims against
both EHI and ERAC-Boston. The parties agree that plaintiff was
employed by ERAC-Boston. Plaintiff argues that EHI also jointly
employed him and is, therefore, also liable on plaintiff's overtime
claims. As indicated earlier, plaintiff has plausibly alleged
facts sufficient to support an inference that EHI was his joint

employer. Therefore, the court is not dismissing EHI.

1. Legal Standard.

The FLSA requires that employers pay employees overtime when
they work more than 40 hours per week, unless the employee is
classified as exempt from overtime. See 29 U.S.C. §§207(a) (1),
213 (a) (1). Similarly, the Massachusetts Overtime Law provides
that employers must pay overtime wages to non-exempt employees who
work more than 40 hours per week. See Mass. Gen. Laws ch. 151,
§§1A, 1B. Liability under both overtime provisions attaches only
to an "employer." See Pruell v. Caritas Christi, No. 09-11466-
GAO, 2013 WL 2420918, *3 (D. Mass. May 31, 2013). Ifa plaintiff
fails to plead adequately an employment relationship with a
particular entity -- the alleged "employer" -- the plaintiff lacks

standing to sue that entity. See Manning v. Bos. Med. Ctr. Corp.,

 

16
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 17 of 37

725 F.3d 34, 43 (lst Cir. 2013); Hamilton v. Partners Healthcare
Sys., Inc., 209 F. Supp. 3d 379, 393 (D. Mass. 2016), aff'd on
other grounds, 879 F.3d 407 (1st Cir. 2018).

The FLSA's definitions of "employee," "employer," and
"employ" are broad, and "comprehensive enough to require [their]
application to many persons and working relationships" that were
not considered employment at common law. Baystate, 163 F.3d at

675 (quoting Rutherford Food Corp. v. McComb, 331 U.S. 722, 729

 

(1947)). Therefore, while at common law an employer was the entity
that directly employed an individual, "[t]wo or more employers may
jointly employ someone for purposes of the FLSA." Bonnette v.

Cal. Health & Welfare Agy., 704 F.2d 1465, 1469 (9th Cir. 1983).

 

"All joint employers are individually responsible for compliance
with the FLSA." Id. (citing 29 C.F.R. §791.2(a) (1981)); see also
DOL Rule, 29 C.F.R. §791.2(f) ("For each workweek that a person is
a joint employer of an employee, that joint employer is jointly
and severally liable ... .").

Bah previously argued that the integrated-enterprise theory
of liability, rather than the Baystate test, should apply to his
claims. The court rejected this contention at the hearing on
September 17, 2018. See Tr. 7:24-11:21, 51:13-19 (Dkt. No. 57).

Under the integrated-enterprise theory, "two nominally
separate companies may be so interrelated that they constitute a

single employer subject to liability." Torres-Negron v. Merck &

 

17
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 18 of 37

Co., 488 F.3d 34, 41 (lst Cir. 2007). "The factors considered in
determining whether two or more entities are a single employer
under the integrated-enterprise test are: (1) common management;
(2) interrelation between operations; (3) centralized control over
labor relations; and (4) common ownership." Id. at 42. The
integrated-enterprise test is used to determine employer liability
for some types of federal statutory claims. See, e.g., Torres-
Negron, 488 F.3d at 41 (Title VII liability); Engelhardt v. S.P.
Richards Co., 472 F.3d 1, 4 n.2 (1st Cir. 2006) (Family Medical
Leave Act liability). It may also be used to determine FLSA
jurisdictional coverage. See Cavallaro v. UMass Mem'1l Health Care,
inc., 971 F. Supp. 24 139, 148 (D. Mass. 2013). It is not, however,
the proper test for determining whether an employer may be held
liable under the FLSA in the First Circuit, at least. See
Hamilton, 209 F. Supp. 3d at 392-93 & n.10.

Rather, in deciding if a defendant is an "employer," the First
Circuit has instructed courts to "look[] .. . to the economic
reality of the totality of the circumstances bearing on whether
the putative employee is economically dependent on the alleged
employer." Baystate, 163 F.3d at 675 (internal quotation omitted).
Baystate directs a court to consider at least the following four
factors to determine if an alleged employer is subject to FLSA
liability: "whether the alleged employer (1) had the power to hire

and fire the employees; (2) supervised and controlled employee

18
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 19 of 37

work schedules or conditions of employment; (3) determined the
rate and method of payment; and (4) maintained employment
records." Id. (citing Bonnette, 704 F.2d at 1470). "[It] is the
totality of the circumstances, and not any one factor, which
determines whether a worker is the employee of a particular alleged
employer." Id. at 676.

On January 16, 2020, the DOL promulgated a final new rule
which includes regulations related to the FLSA and interpretation

of joint employer status under it. See Joint Employer Status Under

 

the Fair Labor Standards Act, 85 Fed. Reg. 2820 (Jan. 16, 2020),

 

codified at 29 C.F.R. §791.2 (2020) (the "DOL Rule"). Section
791.2 became effective on March 16, 2020. It endorses as relevant
the four-factor test applied by the First Circuit in Baystate,
following Bonnette. See 29 C.F.R. §791.2(a) (1). The regulation
may make it more difficult for a plaintiff to prove joint employer

status than the Baystate test because it provides that "(t]he

potential joint employer must actually exercise -- directly or
indirectly -- one or more of [the four] indicia of control to be
jointly liable... ." 29 C.F.R. §791.2(a) (3) (i); see New York

v. Scalia, 2020 WL 5370871 at *28-29 (invalidating the DOL Rule as
applied to vertical joint employers). To the extent there is a

difference, the court is applying the Baystate test.4

 

4 In the commentary accompanying the promulgation of the DOL
Rule, the DOL rejected the Fourth Circuit test as stated in Salinas

19

 
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 20 of 37

EHI and plaintiff previously agreed that the Baystate test
may be used to decide plaintiff's Massachusetts state law claims.
See Sept. 17, 2018 Tr. 7:24-11:21, 51:13-19 (Dkt. No. 57). EHI
argues that is still the correct approach. See Dkt. No. 94, at 5
n.4. However, plaintiff now argues that a broader test applies to
the state-law claims. See Dkt. No. 96, at 9 n.5 of 22. More
specifically, plaintiff argues that under Massachusetts law, the
test for employment status is articulated in Mass. Gen. Laws ch.
149, §148B. See id. (citing Depianti v. Jan-Pro Franchising Int'l,
Inc., 990 N.E.2d 1054 (Mass. 2013)). That section, however, is
directed at whether an individual is an employee or an independent
contractor, and not at whether an entity is that individual's
"joint employer" for the purposes of wage liability. See Depianti,
990 N.E.2d at 1064. Plaintiff also notes that at least one
Massachusetts court has applied the integrated-enterprise theory
in determining liability under the FLSA. See Fitzgerald v. The
Chateau _ Restaurant Corp., Inc., No. 14-01990-J, 2016 WL 344155,
*3-4 (Mass. Super. Ct. Jan. 4, 2016). Other Massachusetts courts,

however, have not. See Garcia v. Right at Home, Inc., 33 Mass. L.

 

Rptr. 346, 2016 WL 3144372, *3 (Mass. Super. Ct. 2016) (applying

Baystate test); Rogier v. Chambers, 33 Mass. L. Rptr. 523, 2016 WL

 

 

v. Commercial Interiors, Inc., 848 F.3d 125 (4th Cir. 2017) on
which Bah relies. See 85 Fed. Reg. at 2857.

 

20
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 21 of 37

5890024, *4n.12 (Mass. Super. Ct. 2016) (applying common law test,
which is less favorable to employees).

The court has previously applied the Baystate test to both
the federal and state law claims. See Sept. 17, 2018 Tr. 51:13-
19 (Dkt. No. 57). It is the law of the case. In any event, as
the SAC survives the Motion to dismiss under the Baystate test, it
is not material whether a different test should be utilized in
deciding the motion to dismiss the state-law claims. Therefore,
the court is applying the Baystate test in deciding the state-law
claims. Thus, the following analysis concerning the FLSA claims

is equally applicable to the state-law claims.

2. Analysis.
As explained earlier, Baystate instructs that a court

deciding if a defendant is an "employer" should "look[] ... to
the economic reality of the totality of the circumstances bearing
on whether the putative employee is economically dependent on the
alleged employer." Baystate, 163 F.3d at 675. A court should
consider at least the following four factors in that analysis:
“whether the alleged employer (1) had the power to hire and fire
the employees; (2) supervised and controlled employee work
schedules or conditions of employment; (3) determined the rate and
method of payment; and (4) maintained employment records." Id.

"(It] is the totality of the circumstances, and not any one factor,

21
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 22 of 37

which determines whether a worker is the employee of a particular

alleged employer." Id. at 676.

a. Plaintiff has plausibly alleged that  EHI
determined his rate and method of payment.

The allegations in the SAC plausibly allege that EHI
determined plaintiff's rate and method of payment, the third
Baystate factor. This factor "address[es] the extent of a putative
employer's control over the economic aspects of the working
relationship." Baystate, 163 F.3d at 676. Here, plaintiff alleges
that EHI imposed employment policies for its employees on a
nationwide basis. See SAC 47 (Dkt. No. 92). Until November 2016,
plaintiff and other assistant branch managers were classified as
"exempt" employees based on EHI's policy, practice, and/or
recommendation. See id. 414. In or about November 2016, EHI
allegedly decided that assistant branch managers should be
reclassified as non-exempt due to new DOL regulations. See id.
423.

The reclassification of assistant branch managers from exempt
to non-exempt status for overtime was announced in the
Reclassification Memo. See id. 424. Defendants filed a copy of
the Reclassification Memo in support of the Motion. See Dkt. No.
95-4. As plaintiffs do not challenge its authenticity, the court
is considering the Reclassification Memo as incorporated into the

SAC. See Rivera, 575 F.3d at 15.

22
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 23 of 37

The Reclassification Memo was sent to the assistant branch
Managers at ERAC-Boston by Walker. See Dkt. No. 95-4. Because
plaintiff deleted from the SAC the allegation that Walker was
employed by EHI, the court infers that Walker was employed by ERAC-
Boston.

However, several aspects of the Reclassification Memo support
an inference that EHI made the decision to reclassify assistant
branch managers as non-exempt. Although the Reclassification Memo
was sent by Walker, it was accompanied by the FAQs, which are in
a different font. It would be reasonable to infer that the
different fonts indicate that the FAQs, at least, were written by
someone other than Walker.5

The FAQs state that "Enterprise Holdings will be implementing
changes" to reclassify assistant branch managers as non-exempt due
to the new regulations. Id. At the February 6, 2020 hearing,
defendants sought to introduce evidence that "Enterprise Holdings"
could refer either to EHI or ERAC-Boston pursuant to a licensing
agreement. See Feb. 6, 2020 Tr. 25:2-14 (Dkt. No. 82). However,
at this stage, the court must "take all factual allegations as

true and .. . draw all reasonable inferences in favor of the

 

5 The court notes that the FAQs, which are an important factor in
its decision to deny EHI's motion to dismiss the SAC, were not
submitted to the court until plaintiff's third complaint was filed.
This fact may have implications for the statute of limitations
equitable tolling issue discussed below.

23
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 24 of 37

plaintiff." Rodriguez-Ortiz, 490 F.3d at 96 (emphasis omitted).
It is reasonable to infer that "Enterprise Holdings" refers to
EHI.

In addition to informing assistant branch managers that they
will be reclassified as non-exempt, the FAQs state that those
employees "will be entitled to meal and/or rest period breaks, as
per our Group policies" and describe the three primary components
of those employees' pay structure. See Dkt. No. 95-4. The pay
structure includes a profit-sharing plan that plaintiff alleges
was established by EHI. See id.; SAC 933 (Dkt. No. 92). The FAQs
also refer to another memorandum purportedly covering timekeeping
policies and state that employees would receive 10.6 hours of pay
per paid day off. Dkt. No. 95-4, at 5. All of these policy
details are relevant to plaintiff's rate and method of payment.

Significantly, the Reclassification Memo states that non-
exempt employees "will be entitled to meal and/or rest period
breaks permitted under the law of the state you work in." Id. at
2 (emphasis added). Even accepting that the Reclassification Memo
was sent by Walker, who was responsible only for ERAC-Boston's
North Shore region within Massachusetts, the quoted language
supports the reasonable inference that it was drafted by EHI to
apply to employees in more than one state, and that Walker was

merely communicating a decision made by EHI.

24
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 25 of 37

Therefore, the allegations in the SAC state a plausible claim
that EHI made the decision to reclassify assistant branch managers
as non-exempt and determined how to calculate their pay, including
breaks and paid time off. A reasonable factfinder could plausibly
conclude EHI provided documents to its regional subsidiaries,
including ERAC-Boston, and directed them to inform employees of
the change in classification. Therefore, plaintiff has plausibly
alleged that EHI had the authority to control his rate and method
of payment and exercised it.®

b. Plaintiff has Plausibly Alleged that  EHI

Maintained at least some of his Employment
Records.

 

Plaintiff has also alleged facts relevant to the second and
fourth Baystate factors. The fourth factor is "whether the alleged
employer . . . maintained employment records." Baystate, 163 F.3d
at 675. The Reclassification Memo discusses what appears to be a
centralized database ("WorkBrain") for employees to enter their
time, and to request vacation and time off. See Dkt. No. 95-4, at
5. In addition, EHI administers employee benefits and maintains

those records. See SAC 9933-34 (Dkt. No. 92). Therefore,

 

6 The DOL Rule requires that an alleged employer must have
exercised its right to control the employee, not merely had the
right to do so. See 29 C.F.R. §791.2(a). The Baystate test does
not. See 163 F.3d at 675. Again, the court is applying the
Baystate test, but notes that plaintiff has plausibly alleged that
EHI exercised that right with regard to plaintiff's rate and method
of payment.

25
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 26 of 37

plaintiff has plausibly alleged that EHI maintained his employment

records.’

 

 

Bs Plaintiff has Plausibly Alleged that EHI
Supervised and Controlled his Conditions of
Employment.

The second Baystate factor is "whether the alleged

employer . . . supervised and controlled employee work schedules
or conditions of employment." Baystate, 163 F.3d at 675. This

factor "address[es] the extent of a putative employer's control
over the nature and structure of the working relationship." Id.
In Baystate, for example, the First Circuit held that this factor
indicated joint employer status where the putative employer
"dictated the times at which workers were to report to the
agencies' offices; screened workers for minimum qualifications;
decided which workers would be assigned to particular job sites;
sometimes transported workers to job sites at client companies;
instructed workers about appropriate dress and work habits; and
prohibited workers from contacting directly a client company about
potential job opportunities." Id. at 676. "Direct supervisory

oversight" is not required. Id. Nor must an employer "look over

 

4 Plaintiff also alleges that EHI maintains a website,
www.erac.com/recruit, through which prospective employees from
around the country may apply for a position in any region. See
SAC 431 (Dkt. No. 92). Plaintiff does not allege that EHI
maintains those records or performs any screening of these
applications. Therefore, the court is not relying on this
allegation in deciding whether EHI is plausibly alleged to be
plaintiff's joint employer.

 

26
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 27 of 37

his workers' shoulders every day in order to exercise control."
Id.

Plaintiff does not allege that EHI supervised or controlled
his work schedule. However, plaintiff does allege facts relevant
to whether EHI supervised and controlled the conditions of his
employment. As described earlier, it is plausible that the
Reclassification Memo and FAQs were written by EHI and provided to
ERAC-Boston by EHI. The Reclassification Memo states: "we don't
expect any changes to your job duties and responsibilities." See
Dkt. No. 95-4, at 2. Similarly, the FAQs state that assistant
branch managers' responsibilities would not change. Id. at 4.
Rather, the assistant branch managers were told that, "[y]Jou
continue to be a key member of our management team, responsible
for assisting with the management of the branch, direction,
training and coaching of other employees, and improving overall
branch performance." Id. This is consistent with plaintiff's
allegation that EHI "developed job descriptions used by the
regional subsidiaries." See SAC 431 (Dkt. No. 92). Plaintiff
also alleges that all assistant branch managers across EHI's
regional subsidiaries shared a common job description, were not
authorized to issue any type of written reprimand or warning to
lower-level employees, and were subject to common corporate
policies and procedures created by EHI. See id. 17-20. For

example, the FAQs refer to common timekeeping procedures that non-

27
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 28 of 37

exempt employees were required to follow. See Dkt. No. 95-4.
These allegations all permit a plausible inference that EHI
controlled the conditions of plaintiff's employment.

In addition, plaintiff alleges that EHI has controlled the
conditions of employment by creating and imposing a variety of
employment policies and practices on the regional subsidiaries, in
the form of a Business Ethics Guide and Personnel Policies Summary.
The document states, in part: "All employees are required to comply
with the business practice standards outlined in this section."
See SAC 728-29 (Dkt. No. 92). It also states, evidently with
regard to other sections, that "[t]hese policies and practices

. include a dress code, best practices for hiring and selection
of employees, general job descriptions, employee performance
review forms, a suggested management track for employee
advancement, recommended policies and programs, including paid
time off policy, paternity leave policy, and breath alcohol testing
program, and a compensation guide for employee salaries." Id.
(130-31.

EHI argues that these allegations are insufficient to satisfy
the second factor. In its view, plaintiff does not allege that
EHI imposed the responsibilities and conditions on him, but only
that EHI drafted a job description and responsibilities that the
regional subsidiaries have used. For example, the Personnel

Policies Summary states that "[a]t their own discretion, each group

28
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 29 of 37

May elect to implement its own personnel policies unique to its
operations and employees." See Dkt. No. 95-3, at 4 of 4. However,
as explained earlier, it is plausibly alleged that EHI may have
decided to change plaintiff's exempt classification and drafted
the Reclassification Memo and FAQs that refer to the paid time off
and other policies. In any event, whether the Business Ethics
Guide and Personnel Policies Summary was mandatory or recommended
is not ultimately material.

Finally, plaintiff alleges that EHI oversees customer service
and employee satisfaction surveys. See SAC {31 (Dkt. No. 92).
Therefore, it is also reasonable to infer that EHI required
employees to follow those policies and had some means available to
supervise them. At a minimum, these nationwide policies and
practices further support the court's conclusion that plaintiff
has plausibly alleged that EHI supervised and controlled his
conditions of employment.

d. Plaintiff has not Plausibly Alleged that EHI
had the Ability to Hire and Fire him.

 

With regard to "whether the alleged employer [ ] had the power
to hire and fire the employee[]," Baystate, 163 F.3d at 675,
plaintiff relies on three allegations. First, plaintiff alleges
that EHI has written and distributed to its regional subsidiaries
guides such as the Business Ethics Guide and Personnel Policies

Summary, which include best practices for hiring and selection of

29
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 30 of 37

employees and general job descriptions. See SAC 4429-30 (Dkt. No.
92). Second, plaintiff alleges that EHI maintains a website
through which prospective employees submit applications to the
regional subsidiaries. See id. 431. Third, plaintiff alleges
that EHI had the power to hire and fire him because all of the
Managers of ERAC-Boston were directors of EHI and one is its
president. Id. 26. He asserts that even if they had delegated
that power to ERAC-Boston, they retained the authority to hire and
fire its employees.

However, these allegations, taken as true, would not show
that EHI had the power to hire and fire plaintiff. Plaintiff
describes both the Business Ethics Guide and Personnel Policies
Summary as providing "best practices." See Dkt. No. 96, at 14 of
22. Providing "hiring best practices and job descriptions" could
not be found to constitute the authority to hire and fire
employees. See id. The allegation that EHI maintains a website
for routing applications to the regional subsidiaries is not likely
to prove, or to contribute to proving, that EHI itself had the
power to hire ERAC-Boston's employees.

Plaintiff's contention that EHI had the authority to hire and
fire him because all of the managers of ERAC-Boston were directors
of EHI and one was its president is essentially a reiteration of
plaintiff's integrative-enterprise theory which the court has

previously found inapplicable to the question of whether EHI was

30
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 31 of 37

plaintiff's joint employer. See Sept. 17, 2018 Tr. 44:16-47:24
(Dkt. No. 57) (citing Cavallaro, 678 F.3d at 10).

3, Conclusion Concerning the FLSA Claim.

As explained earlier, “it is the totality of the
circumstances, and not any one factor, which determines whether a
worker is the employee of a particular alleged employer."
Baystate, 163 F.3d at 676. Here, even if EHI lacked the power to
hire and fire the assistant branch managers, plaintiff has
plausibly alleged that EHI supervised and controlled their
conditions of employment, determined their rate and method of
payment, and maintained some of their employment records.
Plaintiff has, therefore, plausibly alleged that EHI was his joint
employer. Accordingly, the court is not dismissing the claims
against EHI.

B. The Motion to Dismiss the Allegations that Defendants
Acted Willfully is being Denied.

At the February 6, 2020 hearing the court stated that it would
likely allow the defendants' motion to dismiss the claim that the
alleged violation of the FLSA was "willful" because the few
relevant allegations were merely conclusory. See Feb. 6, 2020 Tr.
at 55-60 (Dkt. No. 82). However, the court took the question under

advisement.

31
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 32 of 37

The court continues to believe that the only allegations
relevant to willfulness in the SAC, paragraph 358 and Count I,°2
are conclusory and "formulaic recitation[s]" of the willfulness
standard that are insufficient to state a plausible claim that
defendants acted willfully. Twombly, 550 U.S. at 555.

However, the court now realizes that willfulness is an element
of defendants' affirmative statute of limitations defense, rather
than an element of plaintiff's FLSA claim. Therefore, in the
circumstances of this case it is not appropriate to dismiss
plaintiff's contention that the alleged violation was willful.

28 U.S.C. §207 is the basis for Bah's claim that he and others
were, until November 27, 2016, improperly deemed exempt employees
not entitled to overtime pay. See SAC Count 1 (Dkt. No. 92).
Willfulness is not mentioned in §207. 29 U.S.C. §255(a) provides
the statute of limitations for a §207 claim. Ordinarily, there is
a two-year statute of limitations, but if the violation is willful,
the statute of limitations is three years. See 29 U.S.C. §255(a);

McLaughlin v. Richland Shoe Co., 486 U.S. 128, 129 (1988).

 

"A complaint is subject to dismissal for failure to state a

claim if the allegations, taken as true, show the plaintiff is not

 

8 "Defendants' failure [to comply with the FLSA] was a willful
violation of the FLSA." SAC 435 (Dkt. No. 92)
9 "Defendants' violation of the FLSA has been willful in that

they knew or showed reckless disregard for whether their actions
were unlawful under the FLSA." Id. at Count 1.

32
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 33 of 37

entitled to relief." Jones v. Bock, 549 U.S. 199, 215 (2007).
"While most Rule 12(b) (6) motions are premised on a plaintiff's
putative failure to state an actionable claim, such a motion may
sometimes be premised on the inevitable success of an affirmative

defense." Nisselson v. Lernout, 469 F.3d 143, 150 (1st Cir. 2006).

 

"Dismissing a case under Rule 12(b)(6) on the basis of an
affirmative defense requires that '(i) the facts establishing the
defense are definitively ascertainable from the complaint and the
other allowable sources of information, and (ii) those facts
suffice to establish the affirmative defense with certitude.'"
Id. (quoting Rodi v. S. New Engl. Sch. of Law, 389 F.3d 5, 12 (1st
Cir. 2004)).

Accordingly, "the statute of limitations[] may be raised in
a motion to dismiss under Federal Rule of Civil Procedure 12(b) (6),
provided that 'the facts establishing the defense are clear on the

face of the plaintiff's pleadings.'" Trans-Spec Truck Serv., Inc.

 

v. Caterpillar Inc., 524 F.3d 315, 320 (lst Cir. 2008) (quoting

 

Blackstone Realty LLC v. FDIC, 244 F.3d 193, 197 (1st Cir. 2001)).

 

"Where the dates included in the complaint show that the
limitations period has been exceeded and the complaint fails to
sketch a factual predicate that would warrant the application of
either a different statute of limitations pericd or equitable
estoppel, dismissal is appropriate." Trans-Spec, 524 F.3d at 320

(internal quotation omitted); see also Jones, 549 U.S. at 215.

33
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 34 of 37

A FLSA cause of action for an overtime violation accrues on
a paycheck basis. See 29 C.F.R. §790.21(b); Nakahata v. N.Y.-
Presbyterian Healthcare Sys., Inc., 723 F.3d 192, 198 (2d Cir.
2013). Plaintiff alleges that prior to the pay period beginning
November 27, 2016, defendants were violating the FLSA's overtime
provision. See SAC 413 (Dkt. No. 92). The first paycheck
reflecting that assistant branch managers had been reclassified as
non-exempt was due on December 16, 2016. See Reclassification
Memo, at 4 of 5 (Dkt. No. 95-4}. Employees were "paid on a bi-
weekly basis." Id. Therefore, it appears that the last paycheck
that allegedly violated §207 was provided to assistant branch
Managers on December 2, 2016.

As explained earlier, Bah seeks to prosecute this case on his
own behalf and on behalf of other assistant branch managers as a
collective action under 29 U.S.C. §216(b). The court has not yet
ruled on his motion to certify a class conditionally for this
purpose. Whether the statute of limitations is two or three years,
Bah timely filed and opted into this case on his own behalf when
he filed it on December 21, 2017.

However, in a collective action under the FLSA,’ the
limitations period continues to run against each employee until he
or she files a written opt-in consent. See 29 U.S.C. §256(b); 29
C.F.R. §790.21(b) (ii); Pineda v. Skinner Servs., Inc., No. 16-

12217-FDS, 2020 WL 5775160, *8 (D. Mass. Sept. 28, 2020).

34
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 35 of 37

Therefore, any potential opt-in plaintiff usually must file an
opt-in consent by the end of the limitations period to participate
in the lawsuit. Id. at *8-9.

It is evident from the complaint that the statute of
limitations for potential opt-in plaintiffs in addition to Bah
began with the December 2, 2016 paycheck and expired no later than
three years after that date, December 2, 2019. However, potential
opt-in plaintiffs are not necessarily now barred from asserting
their claims by the maximum possible three-year statute of
limitations. In certain circumstances the judicial doctrine of
equitable tolling applies. See, e.g., Sandoz v. Cingular Wireless,
LLC, 700 F. App'x 317, 320-21 (Sth Cir. 2017); Pineda, 2020 WL
5775160 at *9-10. Equitable tolling is an extraordinary remedy

that must be used sparingly. See, e.g., Sandoz, 700 F. App'x at

 

320; Pineda, 2020 WL 5775160 at *9. As the First Circuit has
written in another context, the doctrine of equitable tolling
“extends statutory deadlines in extraordinary circumstances for
parties who were prevented from complying with them through no
fault or lack of diligence of their own." Neves v. Holder, 613
F.3d 30, 36 (1st Cir. 2010).

When potential opt-in plaintiffs are prevented from joining
a particular class or collective action suit until the statute of
limitations has expired, this fact by itself may not justify

equitable tolling. For example, the Fifth Circuit has held that

35
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 36 of 37

"(e)quitable tolling . . . focuses on whether an external obstacle
prevented timely filing, not on whether an external obstacle
prevented timely filing in a specific suit." Sandoz, 700 F. App'x
at 321 (emphasis in original). In the Fifth Circuit at least, if
"nothing prevented the [o]pt-in [pJlaintiffs from discovering
their claims and initiating a suit," the criteria for equitable
tolling are not satisfied. Id.

The court has waited to decide the motion to dismiss before
deciding whether to certify this case conditionally as a collective
action. As the motion to dismiss is being denied, the court
intends to address conditional certification in the next phase of
this litigation. If this case is certified as a collective action,
it is not clear whether any potential class members will opt in
and argue that their claims are not time-barred because they are
entitled to equitable tolling. Nor is it clear that the issue of
whether the statute of limitations is two or three years will be
material to any such claims.

In these circumstances, the court does not find that "the
facts establishing the [statute of limitations] defense are
definitively ascertainable from the complaint and the other
allowable sources of information" or that "those facts suffice to
establish the affirmative defense with certitude." Nisselson, 469

F.3d at 150. Therefore, the court is not granting defendants'

36
Case 1:17-cv-12542-MLW Document 103 Filed 11/13/20 Page 37 of 37

motion to dismiss the claim that defendants' alleged violation of
the FLSA was willful.

However, as the issue of willfulness has practical
significance for the future of the case, the court is ordering the
parties to confer and report on how they propose it should be
developed and addressed.

VI. ORDER

For the foregoing reasons, it is hereby ORDERED that:

1. Plaintiff's Motion for Leave to File the Second Amended
Complaint (Dkt. No. 85) is ALLOWED.

2. Defendants' Motion to Dismiss Plaintiff's Second Amended
Complaint (Dkt. No. 93) is DENIED.

3. Defendants' Motion to Dismiss Plaintiff's First Amended
Complaint (Dkt. No. 65) is MOOT.

4. The parties shall confer and, by December 3, 2020,
report, jointly if possible, concerning (a) whether they have
agreed to settle this case; (b) if not, whether they wish to have
this case stayed for mediation before a magistrate judge or private
mediator; and (c) if not, how they propose the case proceed,
including how the statute of limitations issue should be addressed

expeditiously.

CD cre Pere Via]

UNITED STATES DISTRICT Tupce\ *)

37

 
